B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Northern District of Ohio

Keith M. Webster
In re Heather C. Webster

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Elizon Master Participation Trust I, U.S. Bank Trust

 

 

National Association, as Owner Trustee RTE 1 LLC
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 6-1
should be sent: Amount of Claim: $186,616.69
c/o SN Servicing Corporation Date Claim Filed: 06/07/2017

323 Fifth Street
Eureka, CA 95501

Phone: 800.603.0836 Phone:
Last Four Digits of Acct #: 7764 Last Four Digits of Acct. #: __ 7764

 

 

Name and Address where transferee payments

should be sent (if different from above):
SN Servicing Corporation

PO Box 660820
Dallas, TX 75266

Phone: 800.603.0836
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Molly Slutsky Simons Date: 05/07/2019
Transferee/Transferee’s Agent

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

; Case No. _17-10807-aih
